




Exhibit 10.1
INGRAM MICRO INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
WHEREAS, the Human Resources Committee of the Board of Directors of Ingram Micro
Inc. (“the Committee”) considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel;
WHEREAS, the Committee recognizes that when the possibility of a Change in
Control arises that such possibility, and the uncertainty and questions which it
may create among the Company’s management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders; and
WHEREAS, the Committee has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a Change in
Control by providing benefits that approximate the market median.
NOW, THEREFORE, the Committee hereby adopts the Ingram Micro Inc. Executive
Change in Control Severance Plan (the “Plan”) for the benefit of certain
employees of the Company, on the terms and conditions hereinafter stated.
Section 1.
DEFINITIONS. As hereinafter used:



1.1    “Accounting Firm” shall have the meaning set forth in Section 9.3 hereof.


1.2    “Accrued Rights” means (i) any base salary earned by the Participant
through, but not paid to the Participant as of, the Date of Termination, (ii)
any annual cash bonus earned by the Participant for a prior year but not paid to
the Participant as of the Date of Termination and (iii) any vested employee
benefits to which the Participant is entitled as of the Date of Termination
under the employee benefit plans of the Company, a Subsidiary or Affiliate.


1.3    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.


1.4    “Base Salary” shall mean the Participant’s annual base salary as in
effect immediately prior to the Date of Termination or, if higher, in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.


1.5    “Base Severance Payment” shall mean the sum of Base Salary and Target
Annual Bonus.


1.6    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.


1.7    “Board” shall mean the Board of Directors of the Company.




--------------------------------------------------------------------------------




1.8    “Cash Payment” shall have the meaning set forth in Section 2.1(iii)
hereof.


1.9    “Cause” shall have the meaning set forth in the Participant’s employment
or other agreement with the Company, any Subsidiary or any Affiliate, if any,
provided that if the Participant is not a party to any such employment or other
agreement or such employment or other agreement does not contain a definition of
“cause,” then Cause shall mean (i) the willful and continued failure of the
Participant to perform substantially the Participant’s duties with the Company
or any Subsidiary or Affiliate (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant by the employing
Company, Subsidiary or Affiliate that specifically identifies the alleged manner
in which the Participant has not substantially performed the Participant’s
duties; (ii) the willful engaging by the Participant in illegal conduct or
misconduct (including fraud, embezzlement, theft or dishonesty or material
violation of any Company code of conduct), or gross negligence, in any case that
is injurious to the Company or any Subsidiary or Affiliate; (iii) the
Participant’s commission of a felony; or (iv) the Participant’s material breach
of any restrictive covenants with the Company. In the case of a Tier 1
Participant, the Participant must be given reasonable opportunity during a
30-day period after notice of Cause is given to be heard by the Board of
Directors (together with legal counsel) and the Participant must be given notice
of termination of Cause stating that a majority of the Board has determined in
good faith that Cause exists. Any Notice of Termination for Cause is required to
include a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) of the entire membership of the Board at a meeting of
the Board which was called and held for the purpose of considering such
termination (after reasonable notice to the Participant and an opportunity for
the Participant, together with the Participant’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Participant was
guilty of conduct set forth in the definition of Cause herein, and specifying
the particulars thereof in detail.


1.10    “Change in Control” shall mean the first of the following events to
occur:


(a)During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;


(b)Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d‑3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (i) by
the Company or any Subsidiary, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter




--------------------------------------------------------------------------------




temporarily holding securities pursuant to an offering of such securities, or
(iv) pursuant to a Non-Qualifying Transaction, as defined in paragraph (c);


(c)The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(i) more than 50% of the total voting power of (A) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a “Non-Qualifying
Transaction”); or
(d)    The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.


Further notwithstanding the foregoing, if a Change in Control constitutes a
payment event with respect to any benefit payable under this Policy which
provides for the deferral of compensation that is subject to Section 409A of the
Code, to the extent required to avoid the imposition of additional taxes under
Section 409A of the Code, the transaction or event described in this Section
1.10, with respect to such benefit shall only constitute a Change in Control for
purposes of the payment timing of such benefit if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5).


1.11    “Change in Control Period” shall mean the period commencing six (6)
months prior to and ending twenty four (24) months following the date a Change
in Control is consummated.


1.12    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.






--------------------------------------------------------------------------------




1.13    “Committee” shall mean the Human Resources Committee of the Board of
Directors of the Company.


1.14    “Company” shall mean Ingram Micro Inc. and, except in determining under
Section 1.10 hereof whether or not a Change in Control has occurred, shall
include its subsidiaries and any successor to its business and/or assets which
assumes this Plan by operation of law, or otherwise.


1.15    “Date of Termination” shall have the meaning set forth in Section 3.2
hereof.


1.16    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.


1.17    “Excise Tax” shall mean any excise tax imposed under Section 4999 of the
Code.


1.18    “Good Reason” means (i) a material diminution in the Participant’s base
salary, other than an across-the-board reduction applicable to all Participants
of not more than 10%; (ii) a reduction in the Participant’s individual annual
target bonus opportunity, other than an across-the-board reduction applicable to
all Participants of not more than 10%; (iii) a material diminution in the
Participant’s authority, duties, or responsibilities, or a material adverse
change in the Participant’s reporting relationship (e.g. not reporting directly
to the Company’s Chief Executive Officer); (iv) any requirement of the Company
that the Participant be based anywhere more than fifty (50) miles from the
Participant’s primary office location and in a new office location that is a
greater distance from the Participant’s principal residence; or (v) the failure
of any successor to expressly assume and agree to perform this Plan in
accordance with Section 5.1 hereof. Notwithstanding the foregoing, a termination
for Good Reason shall not have occurred unless the Participant gives written
notice to the Company of the Participant’s intention to terminate employment
within ninety (90) days after the occurrence of the event constituting Good
Reason, specifying in reasonable detail the circumstances constituting Good
Reason, and the Company has failed within thirty (30) days after receipt of such
notice to cure the circumstances constituting Good Reason and the Participant
terminates employment within six (6) months of the end of such thirty (30) day
period.


1.19    “Notice of Termination” shall have the meaning set forth in Section 3.1
hereof.


1.20    “Other Severance” shall have the meaning set forth in Section 2.3
hereof.


1.21    “Participant” shall mean (i) each Tier 1 Participant and (ii) each Tier
2 Participant.


1.22    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


1.23    “Qualifying Termination” shall mean if a Participant’s employment
terminates during the Change in Control Period (i) by the Company, a Subsidiary
or Affiliate other than for Cause or (ii) by the Participant with Good Reason;
provided, however, that in order for such a termination of employment to
constitute a Qualifying Termination during the six (6) month period prior to the
consummation of a Change in Control, such termination (x) was at the request of
a third party who had taken steps reasonably




--------------------------------------------------------------------------------




calculated or intended to effect a Change in Control or (y) otherwise arose in
connection with or in anticipation of a Change in Control.


1.24    “Release” shall have the meaning set forth in Section 2.1 hereof.


1.25    “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.


1.26    “Target Annual Bonus” shall mean the Participant’s target annual cash
bonus pursuant to any annual bonus or incentive plan maintained by the Company
in respect of the fiscal year in which occurs the Date of Termination or, if
higher, immediately prior to the fiscal year in which occurs the first event or
circumstance constituting Good Reason; provided, that if the Participant is not
eligible to receive a specified target annual cash bonus following the Change in
Control, then Target Annual Bonus shall mean such target annual cash bonus in
effect as of immediately prior to the date of the Change in Control.


1.27    “Tax Counsel” shall have the meaning set forth in Section 9.3 hereof.


1.28    “Term” shall mean the period commencing on the date hereof and ending on
the second anniversary of the date hereof; provided, that commencing on the
second anniversary of the date hereof and on each anniversary thereafter, the
Term shall be automatically extended for an additional one-year period unless
the Board determines to terminate the Plan in accordance with Section 8 hereof;
and provided, further, that if a Change in Control shall have occurred during
the Term, the Term shall expire no earlier than twenty-four (24) months beyond
the month in which such Change in Control occurred.


1.29    “Tier 1 Participant” means (i) each individual listed on Exhibit A
hereto under the heading “Tier 1 Participant” and (ii) each individual who is
designated by the Committee after the date hereof as a Tier 1 Participant.


1.30    “Tier 2 Participant” means (i) each individual listed on Exhibit A
hereto under the heading “Tier 2 Participant” and (ii) each individual who is
designated by the Committee after the date hereof as a Tier 2 Participant.


1.31    “Total Payments” shall have the meaning set forth in Section 9.1 hereof.


Section 2.SEVERANCE ELIGIBILITY AND PAYMENTS.


2.1    Benefits Upon Qualifying Termination. If a Participant incurs a
Qualifying Termination during the Change in Control Period, then the Participant
shall be entitled to receive (a) the Accrued Rights, and (b) provided that the
Participant executes a general release of claims in a form acceptable to the
Committee (the “Release”) and all applicable revocation periods relating to the
Release expire within fifty-five (55) days following the Date of Termination:


(i)A lump sum cash payment equal to the product of the Base Severance Payment
and (A) two-and-one-half (2.5) for each Tier 1 Participant and (B) two (2.0) for
each Tier 2 Participant;


(ii)A lump sum cash payment equal to the product of (A) the Target Annual Bonus
and (B) a fraction, the numerator of which is the number of days elapsed in the
calendar year in which occurs




--------------------------------------------------------------------------------




the Date of Termination, through and including the Date of Termination, and the
denominator of which is 365;
(iii)A lump sum payment of an amount equal to one hundred percent (100%) of the
premiums required for twelve (12) months of continuation of the Participant’s
(and his or her eligible dependents’) health, dental, and vision coverage (as
provided under the continuation health coverage rules of COBRA) (the sum of the
amounts payable in subsections (i), (ii) and (iii), the “Cash Payment”);


(iv)Outplacement services suitable to the Participant’s position (but in no
event will the aggregate cost of such services exceed $50,000) until the earlier
of (A) the end of the calendar year following the calendar year in which occurs
the Date of Termination and (B) the Participant’s acceptance of an offer of
full-time employment from a subsequent employer;
 
(v) Any equity-based awards (other than performance-based awards as described
below) granted to the Participant under equity plans maintained by the Company
before, on or after the Participant first becomes eligible to participate in
this Plan shall become immediately vested (any restricted stock or restricted
stock units shall become immediately payable and any stock options shall become
immediately exercisable), and the Participant shall have a period of two (2)
years following the Date of Termination (but in no event past the expiration of
the term of the option grant) to exercise any such stock options. Any
performance-based equity-awards granted to the Participant under equity plans
maintained by the Company before, on or after the Participant first becomes
eligible to participate in this Plan shall become immediately vested; provided,
however, that the number of shares that vest or become earned shall be equal to
the target number of shares unless otherwise provided for in the Participant’s
equity award agreements. Payment shall be in the form as provided for in the
applicable equity plans. If at the Date of Termination of a Participant under
this Plan no Change of Control shall have occurred within the previous
twenty-four (24) months, any equity-based awards to the Participant under any
plan of the Company shall not expire, terminate, or be forfeited or cancelled,
solely by reason of the termination of the Participant’s employment with the
Company, until six (6) months have passed from the Participant’s Date of
Termination without a Change of Control occurring, any provisions to the
contrary in the Participant’s relevant equity award grants notwithstanding.


2.2    Timing of Payments and Benefits. The Cash Payment shall be made to the
Participant within sixty (60) days following the Date of Termination, but in no
event later than five (5) days following the date on which the Release becomes
irrevocable; provided, that if the 60-day period begins in one taxable year and
ends in a second taxable year, the payment shall be made in the second taxable
year. Any equity acceleration shall occur upon the Date of Termination;
provided, however, that if the Date of Termination occurs in the six (6) month
period prior to a Change in Control, then any equity acceleration that results
from such Qualifying Termination shall be subject to the consummation of the
Change in Control and will not occur unless and until the time such Change in
Control transaction is consummated.


2.3    Other Severance Payments. The Cash Payment shall be in lieu of any
severance benefit otherwise payable to the Participant; provided that if the
Company is obligated by law or contract to pay a Participant other severance
pay, a termination indemnity, notice pay, or the like, or if the Company is
obligated by law to provide advance notice of separation (“Other Severance”),
then the amount of the Cash Payment otherwise payable to such Participant shall
be reduced by the amount of any such Other Severance actually paid to the
Participant (but not below zero), and in the event that the amount of such Other
Severance exceeds the full amount of the Cash Payment, the Cash Payment shall be
reduced to zero (0) and the Participant shall be eligible to receive the full
amount of the Other Severance.






--------------------------------------------------------------------------------




2.4    Coordination of Benefits. Notwithstanding anything set forth herein to
the contrary, to the extent that any severance payable under a plan or agreement
covering a Participant as of the date such Participant becomes eligible to
participate in the Plan constitutes deferred compensation under Section 409A of
the Code, then to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, the portion of the Cash Payment equal
to such other amount shall instead be paid in the form provided for in such
other plan or agreement.  Further, to the extent, if any, that provisions of the
Plan affect the time or form of payment of any amount which constitutes deferred
compensation under Section 409A of the Code, then to the extent required to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
if the Change in Control does not constitute a change in control event under
Section 409A of the Code, the time and form (but not the amount) of payment
shall be the time and form that would have been applicable in absence of a
Change in Control.


Section 3.TERMINATION PROCEDURES AND COMPENSATION DURING DISPUTE.


3.1    Notice of Termination. During the Change in Control Period, any purported
termination of the Participant’s employment (other than by reason of death)
shall be communicated by written Notice of Termination from one party hereto to
the other party hereto in accordance with Section 6 hereof. For purposes of this
Plan, a “Notice of Termination” shall mean a notice which shall (i) indicate the
specific termination provision in this Plan relied upon and (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment under the provision so indicated.


3.2    Date of Termination. “Date of Termination,” with respect to any purported
Qualifying Termination shall mean the date specified in the Notice of
Termination (which, in the case of a termination by the Company, shall not be
less than thirty (30) days (except in the case of a termination for Cause) and,
in the case of a termination by the Participant, shall not be less than fifteen
(15) days nor more than sixty (60) days, respectively, from the date such Notice
of Termination is given).


3.3    Reimbursement of Expenses. The Company shall reimburse a Participant for
all expenses (including reasonable attorney’s fees) incurred by the Participant
in enforcing this Agreement or any provision hereof or as a result of the
Company contesting the validity or enforceability of this Agreement or any
provision hereof, regardless of the outcome thereof; provided, that the Company
shall not be obligated to pay any such fees and expenses arising out of any
action brought by a Participant if the finder of fact in such action determines
that the Participant’s position in such action was frivolous or maintained in
bad faith. Such costs shall be paid to such Participant promptly upon
presentation of expense statements or other supporting information evidencing
the incurrence of such expenses; provided that no reimbursement shall be
provided following the end of the third taxable year following the year in which
the Participant’s termination of employment occurred.


Section 4.NO MITIGATION. The Company agrees that, if the Participant’s
employment with the Company terminates during the Term, the Participant is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Participant by the Company pursuant to Section 2 hereof. Further,
the amount of any payment provided for in this Plan shall not be reduced by any
compensation earned by the Participant as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Participant to the Company, or otherwise.


Section 5.SUCCESSORS; BINDING AGREEMENT.






--------------------------------------------------------------------------------




5.1    Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Plan in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.


5.2    Enforcement by Participant’s Successors. The Company’s obligations under
this Plan shall inure to the benefit of and be enforceable by the Participant’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Participant shall die while any
amount would still be payable to the Participant hereunder (other than amounts
which, by their terms, terminate upon the death of the Participant) if the
Participant had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.


Section 6.NOTICES. Notices and all other communications provided for hereunder
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed, if to the Participant, to the most recent address shown in
the personnel records of the Company and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:
To the Company:
Ingram Micro Inc.
3351 Michelson Drive, Suite 100
Irvine, CA 92612-0697


Attention: EVP, Secretary & General Counsel


Section 7.
SETTLEMENT OF DISPUTES; ARBITRATION. In the event of a claim by a Participant as
to the amount or timing of any payment, such Participant shall present the
reason for his claim in writing to the Committee. The Committee shall, within
sixty (60) days after receipt of such written claim, send a written notification
to the Participant as to its disposition. In the event the claim is wholly or
partially denied, such written notification shall (i) state the specific reason
or reasons for the denial, (ii) make specific reference to pertinent Plan
provisions on which the denial is based, (iii) provide a description of any
additional material or information necessary for the Participant to perfect the
claim and an explanation of why such material or information is necessary, and
(iv) set forth the procedure by which the Participant may appeal the denial of
his claim. In the event a Participant wishes to appeal the denial of his claim,
he may request a review of such denial by making application in writing to the
Committee within sixty (60) days after receipt of such denial. Such Participant
(or his duly authorized legal representative) may, upon written request to the
Committee, review any documents pertinent to his claim, and submit in writing
issues and comments in support of his position. Within sixty (60) days after
receipt of a written appeal (unless special circumstances, such as the need to
hold a hearing, require an extension of time, but in no event more than one
hundred twenty (120) days after such receipt), the Committee shall notify the
Participant of the final decision. The final decision shall be in writing and
shall include specific reasons for the decision, written in a manner calculated
to be understood





--------------------------------------------------------------------------------




by the claimant, and specific references to the pertinent Plan provisions on
which the decision is based.


Section 8.PLAN MODIFICATION OR TERMINATION. The Plan may be amended by the
Committee at any time; provided, that any amendment made in respect of any
Participant that is adverse to the Participant’s rights under the Plan shall be
effective as to that Participant upon 12 months’ notice or the Participant’s
consent, whichever is first occurring. The Committee may terminate the Plan at
any time that it shall have no Participants. Notwithstanding the foregoing, the
Plan may not be terminated in whole or in part, or otherwise amended or modified
in any respect, for two (2) years following a Change in Control.


Section 9.SECTION 280G.


9.1    Treatment of Payments. Notwithstanding the provisions of this Plan, in
the event that any payment or benefit received or to be received by the
Participant in connection with a Change in Control or the termination of the
Participant’s employment or service (whether pursuant to the terms of this Plan
or any other plan, arrangement or agreement with the Company, any subsidiary of
the Company, any Affiliate, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (all such
payments and benefits, “Total Payments”) would be subject (in whole or part), to
the Excise Tax, then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
arrangement or agreement, the payment or benefit to be received by the
Participant upon a Change in Control shall be reduced to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes on such reduced Total
Payments) is greater than or equal to the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Participant would be subject in respect of such unreduced Total
Payments).


9.2    Ordering of Reduction. In the case of a reduction in the Total Payments
pursuant to Section 9.1, the Total Payments will be reduced in the following
order: (i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.


9.3    Certain Determinations. For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax: (i) no
portion of the Total Payments the receipt or enjoyment of which the Participant
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code will be taken into
account; (ii) no portion of the Total Payments will be taken into account which,
in the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to the
Participant and selected by a nationally recognized accounting firm




--------------------------------------------------------------------------------




designated by the Company immediately prior to the Change in Control (the
“Accounting Firm”), does not constitute a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A)
of the Code) and, in calculating the Excise Tax, no portion of such Total
Payments will be taken into account which, in the opinion of Tax Counsel,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as
set forth in Section 280G(b)(3) of the Code) that is allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments will be determined by
the Accounting Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.


9.4    Written Statement. If any of the Total Payments are subject to reduction
pursuant to Section 9.1, the Company will provide the Participant with a written
statement setting forth the manner in which such reduction was calculated and
the basis for such calculations, including any opinions or other advice the
Company received from Tax Counsel, the Accounting Firm, or other advisors or
consultants (and any such opinions or advice which are in writing will be
attached to the statement). If the Participant objects to the Company’s
calculations, the Company will pay to the Participant such portion of the Total
Payments (up to 100% thereof) as the Participant determines is necessary to
result in the proper application of this Section 9. All determinations required
by this Section 9 (or requested by either the Participant or the Company in
connection with this Section 9) will be at the expense of the Company.


9.5    Additional Payments. If the Participant receives reduced payments and
benefits by reason of this Section 9 and it is established pursuant to a
determination of a court of competent jurisdiction which is not subject to
review or as to which the time to appeal has expired, or pursuant to an Internal
Revenue Service proceeding, that the Participant could have received a greater
amount without resulting in any Excise Tax, then the Company shall thereafter
pay the Participant the aggregate additional amount which could have been paid
without resulting in any Excise Tax as soon as reasonably practicable.


Section 10.GENERAL PROVISIONS.


10.1    Administration. The Plan shall be interpreted, administered and operated
by the Committee, which shall have complete authority, in its sole discretion
subject to the express provisions of the Plan, to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to it and to make
all other determinations necessary or advisable for the administration of the
Plan. All questions of any character whatsoever arising in connection with the
interpretation of the Plan or its administration or operation shall be submitted
to and settled and determined by the Committee in accordance with the procedure
for claims and appeals described in Section 7 hereof. Any such settlement and
determination shall be final and conclusive, and shall bind and may be relied
upon by the Company, each of the Participants and all other parties in interest.
The Committee may delegate any of its duties hereunder to such person or persons
from time to time as it may designate.


10.2    Assignment. Except as otherwise provided herein or by law, no right or
interest of any Participant under the Plan shall be assignable or transferable,
in whole or in part, either directly or by operation of law or otherwise,
including without limitation, by execution, levy, garnishment, attachment,
pledge or in any manner; no attempted assignment or transfer thereof shall be
effective; and no right or interest of any Participant under the Plan shall be
subject to, any obligation or liability of such Participant. When a payment is
due under the Plan to a Participant who is unable to care for his affairs,
payment may be made directly to his legal guardian or personal representative.






--------------------------------------------------------------------------------




10.3    Governing Law; Interpretation. The validity, interpretation,
construction and performance of this Plan shall be governed by the laws of the
State of Delaware. All references to sections of the Exchange Act or the Code
shall be deemed also to refer to any successor provisions to such sections.
10.4    Withholding. Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state or local law.


10.5    Survival. The obligations of the Company and the Participant under this
Plan which by their nature may require either partial or total performance after
the expiration of the Term (including, without limitation, those under Sections
2 and 3 hereof) shall survive such expiration.


10.6    No Right to Continued Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Participant, or
any person whomsoever, the right to be retained in the service of the Company,
and all Participants shall remain subject to discharge to the same extent as if
the Plan had never been adopted.


10.7    Headings; Gender. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan. References in the Plan to
any gender include references to all genders, and references to the singular
include references to the plural and vice versa.


10.8    Benefits Unfunded. The Plan shall not be funded. No Participant shall
have any right to, or interest in, any assets of the Company which may be
applied by the Company to the payment of benefits or other rights under this
Plan.


10.9    Enforceability. The invalidity or unenforceability of any provision of
this Plan shall not affect the validity or enforceability of any other provision
of this Plan, which shall remain in full force and effect.


10.10    Section 409A. The intent of the parties is that payments and benefits
under this Plan be exempt from, or comply with, Section 409A of the Code, and
accordingly, to the maximum extent permitted, this Plan shall be interpreted and
administered to be in accordance therewith. Notwithstanding anything contained
herein to the contrary, the Participant shall not be considered to have
terminated employment with the Company for purposes of any payments under this
Plan which are subject to Section 409A of the Code until the Participant would
be considered to have incurred a “separation from service” from the Company
within the meaning of Section 409A of the Code. Each amount to be paid or
benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Plan that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Plan during the
six-month period immediately following a Participant’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Participant’s separation from service (or, if earlier,
death). To the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, amounts reimbursable to the
Participant under this Plan shall be paid to the Participant on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in-kind benefits
provided) during any one year may not effect amounts reimbursable




--------------------------------------------------------------------------------




or provided in any subsequent year. The Company makes no representation that any
or all of the payments described in this Plan will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment. The Participant shall be solely
responsible for the payment of any taxes and penalties incurred under Section
409A.








--------------------------------------------------------------------------------




EXHIBIT A
Participants


1. Tier 1 Participants: Chief Executive Officer






2. Tier 2 Participants: All other NEOs and executive vice presidents






